Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 14, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US Pub. No. 2011/0248288 A1). 

As to claim 1, Wu discloses a display panel (figs 1A-B, [0026]), comprising:
a base substrate (fig 1B, 100);
a plurality of light emitting devices (104) on the base substrate (100); and 
a film packaging structure (108) on a side, away from the base substrate (100), of the light emitting devices (104), wherein
the film packaging structure (108) comprises:
a first inorganic packaging film (108a; [0033]) on the side, away from the base substrate (100), of the light emitting devices (104), wherein the first inorganic packaging film (108a) comprises convex structures at gaps among the light emitting devices (film 108a has convex structure that follows the contour of PDL 102);
a second inorganic packaging film (108c; [0033]) on a side, away from the light emitting devices (104), of the first inorganic packaging film (108a); and 
an organic packaging film (108b; [0033]) between the first inorganic packaging film (108a) and the second inorganic packaging film (108c), wherein the organic packaging film is disconnected at the convex 

As to claim 14, Wu discloses a preparation method of a display panel (fig 1A-B; [0026]-[0031]), comprising:
providing a base substrate (100);
forming a plurality of light emitting devices (104; [0031]) on the base substrate (100); and 
forming a film packaging structure comprising a first inorganic packaging film (108a), an organic packaging film (108b) and a second inorganic packaging film (108c) in sequence ([0033]-[0035]) on a side, away from the base substrate (100), of a layer in which the light emitting devices (104) are located, wherein the first inorganic packaging film (108a) comprises convex structures (structure of 108a over PDL 102) at gaps among the light emitting devices (104), and the organic packaging film is disconnected at the convex structures (fig 1B organic layer 108b; [0034]). 

As to claim 15, Wu discloses the preparation method of the display panel according to claim 14 (paragraphs above),


As to claim 18, Wu discloses a display device ([0029]), comprising: the display panel according to claim 1 (paragraphs above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 2-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee et al. (US Pub. No. 2019/0123112 A1), hereafter referred to as Lee.

As to claim 2, Wu discloses the display panel according to claim 1 (paragraphs above) 
wherein the first inorganic package film (108 including sub-film 106) comprises:
a first sub-packaging film (106; Examiner note layer 106 further acts as an electrode layer, however, it appears that the current Application’s first sub-packaging film may also act as an electrode for the light emitting unit). 

wherein the organic packaging film is disconnected at the isolation structures. 
Nonetheless, Lee discloses isolation structures (fig 4, BM1) between a first sub-packaging film (E2) and a layer in which light emitting devices OEL) are located. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the isolation structures of Lee in the display device of Wu since this will prevent light from emitting from the regions between the pixel area.  

As to claim 3, Wu in view of Lee disclose the display panel according to claim 2 (paragraphs above).
The combination of Wu in view of Lee further discloses wherein the first inorganic packaging film further comprises:
a second sub-packaging film between the isolation structures and the layer in which the organic light emitting devices are located (According to the combination above the isolation structures BM1 of Lee are present on the PDL 102 of Wu located between layer 106 and the TFE 108; as such 

As to claim 4, Wu in view of Lee disclose the display panel according to claim 2 (paragraphs above).
Wu further discloses a pixel defining layer (102) for defining the light emitting devices (104); and 
Wu in view of Lee disclose wherein the isolation structures (BM1) are above an area where the pixel defining layer (Wu’s PDL 102; Lee’s PDL shown in figure 4) is located, and an orthographic projection of the pixel defining layer (PDL) on the base substrate covers orthographic projections of the isolation structures (BM1) on the base substrate. 

As to claim 5, Wu in view of Lee disclose the display panel according to claim 3 (paragraphs above).
Wu further discloses a pixel defining layer (102) for defining the light emitting devices (104); and 
Wu in view of Lee disclose wherein the isolation structures (BM1) are above an area where the pixel defining layer (Wu’s PDL 102; Lee’s PDL shown in figure 4) is located, and an orthographic projection of the pixel 

As to claim 6, Wu in view of Lee disclose the display panel according to claim 2 (paragraphs above).
Wu in view of Lee disclose wherein a distance from surfaces, away from the base substrate, of the isolation structures to a surface, proximate to the isolation structures, of the base substrate is greater than a distance from a surface, away from the base substrate, of the organic packaging film to a surface, proximate to the isolation structures, of the base substrate (Wu shows that the distance of the organic packaging film 108b is less than that of the sub-layer 108a, however, Wu does not disclose the isolation structures. Nonetheless, Lee discloses the isolation structures BM1 on the PDL layer.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic packaging film of Wu lower than the surface of the isolation of Lee since this will form the structure with the disconnected organic packaging film as taught by Wu.).

As to claim 7, Wu in view of Lee disclose the display panel according to claim 3 (paragraphs above).
Wu in view of Lee disclose wherein a distance from surfaces, away from the base substrate, of the isolation structures to a surface, proximate to the isolation structures, of the base substrate is greater than a distance from a surface, away from the base substrate, of the organic packaging film to a surface, proximate to the isolation structures, of the base substrate (Wu shows that the distance of the organic packaging film 108b is less than that of the sub-layer 108a, however, Wu does not disclose the isolation structures. Nonetheless, Lee discloses the isolation structures BM1 on the PDL layer.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic packaging film of Wu lower than the surface of the isolation of Lee since this will form the structure with the disconnected organic packaging film as taught by Wu.). 

As to claim 8, Wu in view of Lee disclose the display panel according to claim 2 (paragraphs above).
Lee further discloses wherein the isolation structures are made from a black matrix material or polyimide ([0076]). 

As to claim 9, Wu in view of Lee disclose the display panel according to claim 3 (paragraphs above).
Lee further discloses wherein the isolation structures are made from a black matrix material or polyimide ([0076]). 

As to claim 16, Wu discloses the preparation method of the display panel according to claim 15 (paragraphs above).
Wu does not disclose wherein the forming the first inorganic packaging film on the side, away from the base substrate, of the layer in which the light emitting devices are located comprises:
forming a first sub-packaging film, isolation structures above an area where the pixel defining layer is located, and a second sub-packaging film in sequence on the side, away from the base substrate, of the layer in which the light emitting devices are located. 
Nonetheless, Lee discloses wherein forming a first inorganic packaging film on a side, away from a base substrate, of a layer which light emitting devices (fig 4) are located comprises:
forming a first sub-packaging film (E2), isolation structures (BM1) above an area where the pixel defining layer (PDL) is located, and a 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the isolation structures of Lee in the display device of Wu since this will prevent light from emitting from the regions between the pixel area.  

As to claim 17, Wu in view of Lee discloses the preparation method of the display panel according to claim 16 (paragraphs above).  
Lee further discloses wherein the forming the isolation structures on the first sub-packaging film comprises:
coating the first sub-packaging film with a layer of a black matrix material or polyimide ([0076]). 
Lee does not disclose forming the isolation structures by exposing and developing the black matrix material or the polyimide. 
Nonetheless, the Examiner takes Official notice that forming a black matrix material by coating, exposing and developing is a well-known process for forming a patterned black matrix material film. 
. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Park et al. (US Pub. No. 2018/0190731 A1), hereafter referred to as Park.

As to claim 10, Wu discloses the display panel according to claim 1 (paragraphs above).
Wu does not disclose a thickness of the organic packaging film. 
Nonetheless, Park discloses wherein a thickness of an organic packaging film ranges from 1um to 20um ([0084]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic packaging film of Wu with a thickness as taught by Park since this will provide effective particle coverage for the display. 

As to claim 11, Wu discloses the display panel according to claim 1 (paragraphs above).
Wu does not disclose a thickness of the second inorganic packaging film. 
Nonetheless, Park discloses wherein a thickness of a second inorganic packaging film ranges from 1um to 2um ([0084]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the second inorganic packaging film of Wu with a thickness as taught by Park since this will provide good moisture and oxygen barrier properties for the encapsulation film. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee and further in view of Park. 

As to claim 12, Wu in view of Lee disclose the display panel according to claim 2 (paragraphs above).
Wu in view of Lee do not disclose a thickness of the first sub-packaging film. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first sub-packaging film of Wu in view of Lee with a thickness as taught by Park since this will provide good moisture and oxygen barrier properties for the encapsulation film.

As to claim 13, Wu in view of Lee disclose the display panel according to claim 3 (paragraphs above).
Wu in view of Lee do not disclose a thickness of the second sub-packaging film ranges from 1um to 2um. 
Nonetheless, Park discloses wherein a thickness of a sub-packaging film ranges from 1um to 2um ([0084]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the second sub-packaging film of Wu in view of Lee with a thickness as taught by Park since this will provide good moisture and oxygen barrier properties for the encapsulation film.

Pertinent Art
US Pub. 2019/0207155 and US Pub. 2020/0411596 A1 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/11/2022